Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 10/1/2021 has been entered.  Claims 1-13 are pending.

Claim Objections

Claims 9-13 are objected to because of the following informalities:  “the lay position” has no antecedent basis, whereas “the layout position” does.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0094418 to Gerlach in view of U.S. Publication 2012/0223964 to Oishi.

	Regarding claim 1, Gerlach teaches a display control device for displaying a circular meter on a display screen (see Fig. 1 and paragraph 44 showing indicator aid information for an indicating instrument like a tachometer), the display control device comprising:
processing circuitry to set a reference circle that serves as reference for a scale mark layout (see Fig. 1 and paragraphs 44, 45 unit circle 2 and scale mark 3); to determine a position of a scale mark on the reference circle (see Fig. 1 and paragraph 45); to set a number display rectangle of a size corresponding to the number of digits of an indication number indicating a value corresponding to the scale mark (see Fig. 1 set variables w and h and r and α and paragraphs 46-52 and the flowchart in Fig. 2);
to determine a layout position of the number display rectangle from the position of the scale mark, using a calculating formula that has been set on a basis of a size of the reference circle and the 
to display a number in the number display rectangle (see Figs. 3 and 4 and paragraph 53), 
wherein the calculating formula is designed so that, when a straight line extending through the center of the reference circle on the display screen is set as a symmetrical axis, the number display rectangles for displaying indication numbers indicating values corresponding to scale marks arranged at positions symmetrical to each other are located at the same position as viewed from a direction of the symmetrical axis, (see Figs. 1 and 3 and paragraphs 46-52).
Gerlach does not teach and each number display rectangle is located at a layout position inscribed in the reference circle.
It would have been obvious to a person having ordinary skill in the art to combine the inside the reference circle as taught by Oishi with the digital tachometer of Gerlach for the purpose of simply substituting a known tachometer displaying method for another (display inside or outside the reference circle) for predictable results.

Regarding claim 2, Gerlach in view of Oishi teaches the display control device according to claim 1.  Gerlach teaches wherein the processing circuitry determines positions of a plurality of scale marks on the reference circle, for an angle range in which the scale marks are assigned to the circular meter (see paragraph 19), and
processing circuitry specifies, of the plurality of scale marks on the reference circle, the number of scale marks at which the indication numbers are to be displayed, and positions of the scale marks, on a basis of an upper limit value and a lower limit value of values to be measured by the circular meter, and the angle range (see Fig. 4 and paragraph 54, 55).


on a basis of the upper limit value and the lower limit value of the values to be measured by the circular meter in the change angle range, and the change angle range, the processing circuitry' specifies, of the plurality of scale marks, the number of scale marks at which the indication numbers are to be displayed and the positions of the scale marks, and sets the number display rectangles (see paragraph 63),
using the calculating formula in the change angle range, the processing circuitry determines layout positions of the number display rectangles from the positions of the scale marks within the change angle range, and the processing circuitry has numbers displayed in the number display rectangles in the change angle range (see Figs. 2 and 3 and paragraphs 46-52).

Regarding claim 4, Gerlach in view of Oishi teaches the display control device according to claim 3.  Gerlach teaches wherein the processing circuitry sets one scale mark of the plurality of scale marks on the reference circle as a reference scale mark, and determines the change angle range so that a reference straight line connecting the reference scale mark to the center of the reference circle divides a center angle of the change angle range into equal parts (see Fig. 3 and paragraphs 49-52).

Regarding claim 5, Gerlach in view of Oishi teaches the display control device according to claim 4.  Gerlach teaches wherein the processing circuitry sets an enlargement instruction point that is a point on the opposite side of the center of the reference circle from the reference scale mark, the point being 

Regarding claim 7, Gerlach teaches a display control method for displaying a circular meter on a display screen (see Fig. 1 and paragraph 44 showing indicator aid information for an indicating instrument like a tachometer), the display control method comprising:
setting a reference circle that senes as reference for a scale mark layout (see Fig. 1 and paragraphs 44, 45 unit circle 2 and scale mark 3); determining a position of a scale mark on the reference circle (see Fig. 1 and paragraph 45); setting a number display rectangle of a size corresponding to the number of digits of an indication number indicating a value corresponding to the scale mark (see Fig. 1 set variables w and h and r and α and paragraphs 46-52 and the flowchart in Fig. 2);
determining a layout position of the number display rectangle from the position of the scale mark, using a calculating formula that has been set on a basis of a size of the reference circle and the size of the number display rectangle (see Fig. 1 set variables w and h and r and α and paragraphs 46-52 and the flowchart in Fig. 2); and 
displaying a number in the number display rectangle (see Figs. 3 and 4 and paragraph 53), wherein the calculating formula is designed so that, when a straight line extending through the center of the reference circle on the display screen is set as a symmetrical axis, the number display rectangles for displaying indication numbers indicating values corresponding to scale marks arranged at positions symmetrical to each other are located at the same position as viewed from a direction of the symmetrical axis (see Figs. 1 and 3 and paragraphs 46-52).
Gerlach does not teach and each number display rectangle is located at a layout position inscribed in the reference circle.


Regarding claim 8, Gerlach teaches a non-transitory computer readable medium having stored therein a display control program for causing a processor to display a circular meter on a display screen (see Fig. 1 and paragraph 44 showing indicator aid information for an indicating instrument like a tachometer; and paragraph 3), the display control program causing the computer to execute:
setting a reference circle that serves as reference for a scale mark layout (see Fig. 1 and paragraphs 44, 45 unit circle 2 and scale mark 3); determining a position of a scale mark on the reference circle (see Fig. 1 and paragraph 45); setting a number display rectangle of a size corresponding to the number of digits of an indication number indicating a value corresponding to the scale mark (see Fig. 1 set variables w and h and r and α and paragraphs 46-52 and the flowchart in Fig. 2);
determining a layout position of the number display rectangle from the position of the scale mark, using a calculating formula that has been set on a basis of a size of the reference circle and the size of the number display rectangle (see Fig. 1 set variables w and h and r and α and paragraphs 46-52 and the flowchart in Fig. 2); and 
displaying a number in the number display rectangle (see Figs. 3 and 4 and paragraph 53), wherein the calculating formula is designed so that, when a straight line extending through the center of the reference circle on the display screen is set as a symmetrical axis, the number display rectangles for displaying indication numbers indicating values corresponding to scale marks arranged at positions symmetrical to each other are located at the same position as viewed from a direction of the symmetrical axis (see Figs. 1 and 3 and paragraphs 46-52).

It would have been obvious to a person having ordinary skill in the art to combine the inside the reference circle as taught by Oishi with the digital tachometer of Gerlach for the purpose of simply substituting a known tachometer displaying method for another (display inside or outside the reference circle) for predictable results.

Regarding claim 9, Gerlach in view of Oishi teaches the display control method according to claim 7.  Oishi teaches the determining of the lay position determines positions of a plurality of scale marks on the reference circle, for an angle range in which the scale marks are assigned to the circular meter (see Figs. 1 and 2 and paragraph 63), and
the method further comprises specifying, of the plurality of scale marks on the reference circle, a number of scale marks at which the indication numbers are to be displayed, and positions of the scale marks, on a basis of an upper limit value and a lower limit value of values to be measured by the circular meter, and the angle range (see Figs. 1 and 2 and paragraph 63).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2008/0094418 to Gerlach in view of U.S. Publication 2012/0223964 to Oishi and U.S. Publication 2012/0162249 to Tsuda.

Regarding claim 6, Gerlach in view of Oishi teaches the display control device according to claim 4.  Gerlach does not teach wherein the processing circuitry sets a point on the display screen as an enlargement instruction point, and determines a center angle of the change angle range depending on a continuous time during which the enlargement instruction point is pressed.

It would have been obvious to combine the enlarging operation as taught by Tsuda with the tachometer digital display of Gerlach in view of Oishi for the purpose of applying a known GUI operation in a related display to allow the user to customize the size of the display items for convenience while navigating the vehicle.

Allowable Subject Matter

Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive.  Applicant appears to interpret “wherein the calculating formula is designed so that, when a straight line extending through the center of the reference circle on the display screen is set as a symmetrical axis, the number display rectangles for displaying indication numbers indicating values corresponding to scale marks arranged at positions symmetrical to each other are located at the same position as viewed from a direction of the symmetrical axis” to require a configuration like in the Specification’s Fig. 14.  However, two scale marks that are on the symmetrical line read on this limitation, such as those in .
Gerlach does not teach “and each number display rectangle is located at a layout position inscribed in the reference circle.”  Therefore, a new prior art reference has been added to the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JAP/
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625